--------------------------------------------------------------------------------

COLLATERAL AGENT AGREEMENT

     COLLATERAL AGENT AGREEMENT (this “Agreement”) dated as of August 27, 2008,
among Collateral Agents, LLC (the “Collateral Agent”), and the parties
identified on Schedule A hereto (each, individually, a “Lender” and
collectively, the “Lenders”), who hold or will acquire promissory Notes issued
or to be issued by Liberty Star Uranium & Metals Corp., a Nevada corporation
(“Parent”), and Big Chunk Corp., an Alaska corporation (“Guarantor”), on the
dates set forth on Schedule A hereto and at, about or after the date of this
Agreement as described in the Security Agreement referred to in Section 1(a)
below (collectively herein the “Notes”).

     WHEREAS, the Lenders have made, are making and will be making loans to
Parent to be secured by certain collateral; and

     WHEREAS, it is desirable to provide for the orderly administration of such
collateral by requiring each Lender to appoint the Collateral Agent, and the
Collateral Agent has agreed to accept such appointment and to receive, hold and
deliver such collateral, all upon the terms and subject to the conditions
hereinafter set forth; and

     WHEREAS, it is desirable to allocate the enforcement of certain rights of
the Lenders under the Notes for the orderly administration thereof.

     NOW, THEREFORE, in consideration of the premises set forth herein and for
other good and valuable consideration, the parties hereto agree as follows:

     1.      Collateral.

          (a)      Prior to or contemporaneously with the execution and delivery
of this Agreement by the Collateral Agent and the Lenders, (i) the Collateral
Agent has or will have entered into a Security Agreement with Parent and
Guarantor (“Security Agreement”), regarding the grant of a security interest in
the assets of Parent and Guarantor (such assets are referred to herein and in
the Security Agreement as the “Collateral”) to the Collateral Agent, for the
benefit of the Lenders, (ii) Guarantor will have executed and delivered a
“Guaranty” in favor of Lenders in connection with the Obligations (as defined in
the Security Agreements), and (iii) Parent is issuing the Notes to the Lenders
pursuant to Subscription Agreements dated at or about May 11, 2007 and the date
of this Agreement (collectively, each a “Subscription Agreement”). Collectively,
the Security Agreement, the Notes and Subscription Agreement and other
agreements referred to therein are referred to herein as “Borrower Documents”.
All defined terms not otherwise defined herein shall have the meanings
attributed to them in the Security Agreement.

          (b)      The Collateral Agent hereby acknowledges that any Collateral
held by the Collateral Agent is held for the benefit of the Lenders in
accordance with this Agreement and the Borrower Documents. No reference to the
Borrower Documents or any other instrument or document shall be deemed to
incorporate any term or provision thereof into this Agreement unless expressly
so provided.

          (c)      The Collateral Agent is to distribute in accordance with the
Borrower Documents any proceeds received from the Collateral which are
distributable to the Lenders as set forth in Section 10.4 of the Security
Agreement.

     2.      Appointment of the Collateral Agent.

1

--------------------------------------------------------------------------------

     The Lenders hereby appoint the Collateral Agent (and the Collateral Agent
hereby accepts such appointment) to take any action including, without
limitation, the registration of any Collateral in the name of the Collateral
Agent or its nominees prior to or during the continuance of an Event of Default
(as defined in the Borrower Documents), the exercise of voting rights, if any,
upon the occurrence and during the continuance of an Event of Default, the
application of any cash collateral received by the Collateral Agent to the
payment of the Obligations, the making of any demand under the Borrower
Documents, the exercise of any remedies given to the Collateral Agent pursuant
to the Borrower Documents and the exercise of any authority pursuant to the
appointment of the Collateral Agent as an attorney-in-fact pursuant to the
Security Agreement that the Collateral Agent deems necessary or proper for the
administration of the Collateral pursuant to the Security Agreement. Upon
disposition of the Collateral in accordance with the Borrower Documents, the
Collateral Agent shall promptly distribute any cash or Collateral in accordance
with Section 10.4 of the Security Agreement. Parent and Lenders must notify
Collateral Agent in writing of the issuance of Notes to Lenders by Parent.
Additional Lenders may become subject to the rights and benefits of this
Agreement by participating in the Offering and executing and delivering a copy
of this Agreement to the Collateral Agent and Company. Schedule A may be amended
from time to time to include such additional Lenders. The Collateral Agent will
not be required to act hereunder in connection with Notes the issuance of which
was not disclosed in writing to the Collateral Agent nor will the Collateral
Agent be required to act on behalf of any assignee of Notes without the written
consent of Collateral Agent.

     3.      Action by the Majority in Interest.

          (a)      Certain Actions. Each of the Lenders covenants and agrees
that only a Majority in Interest shall have the right, but not the obligation,
to undertake the following actions (it being expressly understood that less than
a Majority in Interest hereby expressly waive the following rights that they may
otherwise have under the Borrower Documents):

               (i)      Acceleration. If an Event of Default occurs, after the
applicable cure period, if any, a Majority in Interest may, on behalf of all the
Lenders, instruct the Collateral Agent to provide to Parent and/or Guarantor
notice to cure such default and/or declare the unpaid principal amount of the
Notes to be due and payable, together with any and all accrued interest thereon
and all costs payable pursuant to such Notes;

               (ii)      Enforcement. Upon the occurrence of any Event of
Default after the applicable cure period, if any, a Majority in Interest may
instruct the Collateral Agent to proceed to protect, exercise and enforce, on
behalf of all the Lenders, their rights and remedies under the Borrower
Documents against Parent and/or Guarantor, and such other rights and remedies as
are provided by law or equity; and

               (iii)      Waiver of Past Defaults. A Majority in Interest may
instruct the Collateral Agent to waive any Event of Default by written notice to
Parent and/or Guarantor, and the other Lenders, but not waive damages accrued or
accruing until the effective date of such waiver.

          (b)      Permitted Subordination and Release. A Majority in Interest
may instruct the Collateral Agent to agree to release in whole or in part or to
subordinate any Collateral to any claim or other actual or proposed security
interest and may enter into any agreement with Parent and/or Guarantor to
evidence such subordination; provided, however, that subsequent to any such
release or subordination, each Note shall remain pari passu with the other Notes
held by the Lenders.

2

--------------------------------------------------------------------------------

          (c)      Further Actions. A Majority in Interest may instruct the
Collateral Agent to take any other action described in Section 13(h) of the
Subscription Agreement and subject to the conditions described in Section 13(h)
of the Subscription Agreement by instructing the Collateral Agent in writing to
take such action on behalf of all the Lenders.

          (d)      Majority in Interest. For so long as any obligations remain
outstanding on the Notes, Majority in Interest for the purposes of this
Agreement and the Borrower Documents shall mean Lenders who hold not less than
seventy percent (70%) of the outstanding principal amount of the Notes on the
date such Majority in Interest instructs the Collateral Agent.

     4.      Power of Attorney.

          (a)      To effectuate the terms and provisions hereof, the Lenders
hereby appoint the Collateral Agent as their attorney-in-fact (and the
Collateral Agent hereby accepts such appointment) for the purpose of carrying
out the provisions of this Agreement including, without limitation, taking any
action on behalf of, or at the instruction of, the Majority in Interest at the
written direction of the Majority in Interest and executing any consent
authorized pursuant to this Agreement and taking any action and executing any
instrument that the Collateral Agent may deem necessary or advisable (and
lawful) to accomplish the purposes hereof.

          (b)      All acts done under the foregoing authorization are hereby
ratified and approved and neither the Collateral Agent nor any designee nor
agent thereof shall be liable for any acts of commission or omission, for any
error of judgment, for any mistake of fact or law except for acts of gross
negligence or willful misconduct.

          (c)      This power of attorney, being coupled with an interest, is
irrevocable while this Agreement remains in effect.

     5.      Expenses of the Collateral Agent. The Lenders shall pay any and all
reasonable costs and expenses incurred by the Collateral Agent, including,
without limitation, reasonable costs and expenses relating to all waivers,
releases, discharges, satisfactions, modifications and amendments of this
Agreement, the administration and holding of the Collateral, insurance expenses,
and the enforcement, protection and adjudication of the parties’ rights
hereunder by the Collateral Agent, including, without limitation, the reasonable
disbursements, expenses and fees of the attorneys the Collateral Agent may
retain, if any, each of the foregoing in proportion to their holdings of the
Notes.

     6.      Reliance on Documents and Experts. The Collateral Agent shall be
entitled to rely upon any notice, consent, certificate, affidavit, statement,
paper, document, writing or communication (which may be by telegram, cable,
telex, telecopier, or telephone) reasonably believed by it to be genuine and to
have been signed, sent or made by the proper person or persons, and upon
opinions and advice of its own legal counsel, independent public accountants and
other experts selected by the Collateral Agent.

     7.      Duties of the Collateral Agent; Standard of Care.

          (a)      The Collateral Agent’s only duties are those expressly set
forth in this Agreement, and the Collateral Agent hereby is authorized to
perform those duties in accordance with commercially reasonable practices. The
Collateral Agent may exercise or otherwise enforce any of its rights, powers,
privileges, remedies and interests under this Agreement and applicable law or
perform any of its duties under this Agreement by or through its officers,
employees, attorneys, or agents.

3

--------------------------------------------------------------------------------

          (b)      The Collateral Agent shall act in good faith and with that
degree of care that an ordinarily prudent person in a like position would use
under similar circumstances.

          (c)      Any funds held by the Collateral Agent hereunder need not be
segregated from other funds except to the extent required by law. The Collateral
Agent shall be under no liability for interest on any funds received by it
hereunder.

     8.      Resignation. The Collateral Agent may resign and be discharged of
its duties hereunder at any time by giving written notice of such resignation to
the other parties hereto, stating the date such resignation is to take effect.
Within five (5) days of the giving of such notice, a successor collateral agent
shall be appointed by the Majority in Interest; provided, however, that if the
Lenders are unable so to agree upon a successor within such time period, and
notify the Collateral Agent during such period of the identity of the successor
collateral agent, the successor collateral agent may be a person designated by
the Collateral Agent, and any and all fees of such successor collateral agent
shall be the joint and several obligation of the Lenders. The Collateral Agent
shall continue to serve until the effective date of the resignation or until its
successor accepts the appointment and receives the Collateral held by the
Collateral Agent but shall not be obligated to take any action hereunder. The
Collateral Agent may deposit any Collateral with the Supreme Court of the State
of New York for New York County or any such other court in New York State that
accepts such Collateral.

     9.      Exculpation. The Collateral Agent and its officers, employees,
attorneys and agents, shall not incur any liability whatsoever for the holding
or delivery of documents or the taking of any other action in accordance with
the terms and provisions of this Agreement, for any mistake or error in
judgment, for compliance with any applicable law or any attachment, order or
other directive of any court or other authority (irrespective of any conflicting
term or provision of this Agreement), or for any act or omission of any other
person engaged by the Collateral Agent in connection with this Agreement, unless
occasioned by the exculpated person’s own gross negligence or willful
misconduct; and each party hereto hereby waives any and all claims and actions
whatsoever against the Collateral Agent and its officers, employees, attorneys
and agents, arising out of or related directly or indirectly to any or all of
the foregoing acts, omissions and circumstances.

     10.      Indemnification. The Lenders hereby agree to indemnify, reimburse
and hold harmless the Collateral Agent and its directors, officers, employees,
attorneys and agents, jointly and severally, from and against any and all
claims, liabilities, losses and expenses that may be imposed upon, incurred by,
or asserted against any of them, arising out of or related directly or
indirectly to this Agreement or the Collateral, except such as are occasioned by
the indemnified person’s own gross negligence or willful misconduct.

     11.      Miscellaneous.

          (a)      Rights and Remedies Not Waived. No act, omission or delay by
the Collateral Agent shall constitute a waiver of the Collateral Agent’s rights
and remedies hereunder or otherwise. No single or partial waiver by the
Collateral Agent of any default hereunder or right or remedy that it may have
shall operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion.

          (b)      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York without regard
to conflicts of laws that would result in the application of the substantive
laws of another jurisdiction.

4

--------------------------------------------------------------------------------

          (c)      Waiver of Jury Trial and Setoff; Consent to Jurisdiction;
Etc.

               (i)      In any litigation in any court with respect to, in
connection with, or arising out of this Agreement or any instrument or document
delivered pursuant to this Agreement, or the validity, protection,
interpretation, collection or enforcement hereof or thereof, or any other claim
or dispute howsoever arising, between the Collateral Agent and the Lenders or
any Lender, then each Lender, to the fullest extent it may legally do so, (A)
waives the right to interpose any setoff, recoupment, counterclaim or
cross-claim in connection with any such litigation, irrespective of the nature
of such setoff, recoupment, counterclaim or cross-claim, unless such setoff,
recoupment, counterclaim or cross-claim could not, by reason of any applicable
federal or state procedural laws, be interposed, pleaded or alleged in any other
action; and (B) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH LITIGATION AND
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH LENDER AGREES THAT THIS SECTION 11(c) IS A
SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE THAT THE
COLLATERAL AGENT WOULD NOT ENTER THIS AGREEMENT IF THIS SECTION 11(c) WERE NOT
PART OF THIS AGREEMENT.

               (ii)      Each Lender irrevocably consents to the exclusive
jurisdiction of any State or Federal Court located within the County of New
York, State of New York, in connection with any action or proceeding arising out
of or relating to this Agreement or any document or instrument delivered
pursuant to this Agreement or otherwise. Each party hereby irrevocably waives
personal service of process and consents to process being served in any suit,
action or proceeding in connection with this Agreement or any other Transaction
Document by mailing a copy thereof via registered or certified mail or overnight
delivery (with evidence of delivery) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
other manner permitted by law. Each Lender hereby waives, to the fullest extent
it may effectively do so, the defenses of forum non conveniens and improper
venue.

          (d)      Admissibility of this Agreement. Each of the Lenders agrees
that any copy of this Agreement signed by it and transmitted by telecopier for
delivery to the Collateral Agent shall be admissible in evidence as the original
itself in any judicial or administrative proceeding, whether or not the original
is in existence.

          (e)      Address for Notices. Any notice or other communication under
the provisions of this Agreement shall be given in writing and delivered in
person, by reputable overnight courier or delivery service, by facsimile machine
(receipt confirmed) with a copy sent by first class mail on the date of
transmissions, or by registered or certified mail, return receipt requested,
directed to such party’s addresses set forth below (or to any new address of
which any party hereto shall have informed the others by the giving of notice in
the manner provided herein):

  In the case of the Collateral Agent, to:       Collateral Agents, LLC   111
West 57th Street, Suite 1416   New York, NY 10019   Attn: General Counsel   Fax:
(212) 245-9101

5

--------------------------------------------------------------------------------


  In the case of the Lenders, to:       To the address and telecopier number set
forth on   Schedule A hereto.       In the case of Parent and Guarantor, to:    
  Liberty Star Uranium & Metals Corp.   3024 E. Fort Lowell Road   Tucson,
Arizona 85716-1572   Attn: James A. Briscoe, President   Fax: (520) 844-1118    
  With a copy by telecopier only to:       Clark Wilson LLP   800-885 West
Georgia Street   Vancouver, B.C. Canada   Attn: Bernard Pinsky, Esq.   Fax:
(604) 687-6314       If to Parent, Guarantor, Lender or Collateral Agent,   with
a copy by telecopier only to:       Grushko & Mittman, P.C.   551 Fifth Avenue,
Suite 1601   New York, New York 10176   Fax: (212) 697-3575

          (f)      Amendments and Modification; Additional Lender. No provision
hereof shall be modified, altered, waived or limited except by written
instrument expressly referring to this Agreement and to such provision, and
executed by the parties hereto. Any transferee of a Note who acquires a Note
after the date hereof will become a party hereto by signing the signature page
and sending an executed copy of this Agreement to the Collateral Agent and
receiving a signed acknowledgement from the Collateral Agent.

          (g)      Fee. Upon the execution of this agreement, Parent will pay
the Collateral Agent a fee of $5,000 for agreeing to act as Collateral Agent
hereunder and for reading and becoming familiar with the Borrower Documents.
Upon the occurrence of an Event of Default, the Lenders collectively shall pay
the Collateral Agent the sum of $10,000 on account, to apply against an hourly
fee of $500 to be paid to the Collateral Agent by the Lenders for services
rendered pursuant to this Agreement. All payments due to the Collateral Agent
under this Agreement including reimbursements must be paid when billed. The
Collateral Agent may refuse to act on behalf of or make a distribution to any
Investor who is not current in payments to the Collateral Agent. Payments
required pursuant to this Agreement shall be pari passu to the Investors’
interests in the Notes. The Collateral Agent is hereby authorized to deduct any
sums due the Collateral Agent from Collateral in the Collateral Agent’s
possession. Parent and Guarantor agree to promptly reimburse Investors for all
payments made by Investor to Collateral Agent hereunder. Failure to promptly
reimburse Investors is an Event of default under the Notes.

6

--------------------------------------------------------------------------------

          (h)      Counterparts/Execution. This Agreement may be executed in any
number of counterparts and by the different signatories hereto on separate
counterparts, each of which, when so executed, shall be deemed an original, but
all such counterparts shall constitute but one and the same instrument. This
Agreement may be executed by facsimile signature and delivered by facsimile
transmission.

          (i)      Successors and Assigns. Whenever in this Agreement reference
is made to any party, such reference shall be deemed to include the successors,
assigns, heirs and legal representatives of such party. No party hereto may
transfer any rights under this Agreement, unless the transferee agrees to be
bound by, and comply with all of the terms and provisions of this Agreement, as
if an original signatory hereto on the date hereof.

          (j)      Captions: Certain Definitions. The captions of the various
sections and paragraphs of this Agreement have been inserted only for the
purposes of convenience; such captions are not a part of this Agreement and
shall not be deemed in any manner to modify, explain, enlarge or restrict any of
the provisions of this Agreement. As used in this Agreement the term “person”
shall mean and include an individual, a partnership, a joint venture, a
corporation, a limited liability company, a trust, an unincorporated
organization and a government or any department or agency thereof.

          (k)      Severability. In the event that any term or provision of this
Agreement shall be finally determined to be superseded, invalid, illegal or
otherwise unenforceable pursuant to applicable law by an authority having
jurisdiction and venue, that determination shall not impair or otherwise affect
the validity, legality or enforceability (i) by or before that authority of the
remaining terms and provisions of this Agreement, which shall be enforced as if
the unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.

          (l)      Entire Agreement. This Agreement contains the entire
agreement of the parties and supersedes all other agreements and understandings,
oral or written, with respect to the matters contained herein.

          (m)      Schedules. The Collateral Agent is authorized to annex hereto
any schedules referred to herein.

[THIS SPACE INTENTIONALLY LEFT BLANK]

7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Collateral Agent
Agreement to be duly executed as of the date first written above.

LIBERTY STAR URANIUM & METALS CORP.   BIG CHUNK CORP. “Parent”   “Guarantor”    
                By: /s/ James Briscoe   By:  /s/ James Briscoe Name:
                      Name: Title:                         Title:

“LENDERS”

/sl Konrad Ackerman   /s/ Navigator Management Ltd. ALPHA CAPITAL ANSTALT  
HARBORVIEW MASTER FUND L.P.             /s/ Mark Nordlicht   /s/ Eric S. Swartz
PLATINUM PARTNERS LONG TERM   BRIDGEPOINTE MASTER FUND, LTD. GROWTH VI          
      /s/ Shaye Hirsch   /s/ Joshua Silvermant BRIO CAPITAL LP   IROQUOIS MASTER
FUND LTD.             /s/ Brendan O’Neil     ENABLE GROWTH PARTNERS LP   ENABLE
OPPORTUNITY PARTNERS LP


  COLLATERAL AGENTS, LLC   “Collateral Agent”               /s/ Robert Schechter

8

--------------------------------------------------------------------------------

SCHEDULE A TO COLLATERAL AGENT AGREEMENT

LENDERS

INITIAL MAY NOTES
PRINCIPAL
AMOUNT NEW NOTES
PRINCIPAL AMOUNT
ALPHA CAPITAL ANSTALT
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196 $650,000.00



$90,830.15



HARBORVIEW MASTER FUND L.P.
Harbor House, 2nd Floor
Waterfront Drive, Road Town
Tortola, BVI
Fax: (284) 494-4771 $500,000.00



$50,055.88



PLATINUM PARTNERS LONG TERM GROWTH VI
152 West 57th Street
New York, NY 10019
Attn: Mark Nordlicht
Fax: (212) $750,000.00



$61,472.12



BRIDGEPOINTE MASTER FUND, LTD.
1120 Sanctuary Parkway-Suite 325
Alpharetta, GA 30004
Fax: (770) 777-5844 $900,000.00


$75,874.18


BRIO CAPITAL LP
401 E. 34th St.-Suite South 33C
New York, NY 10016
Fax: (646) 390-2158 $150,000.00


$18,487.31


IROQUOIS MASTER FUND LTD.
c/o Iroquois Capital Management, LLC
641 Lexington Avenue, 26th Floor
New York, NY 10022
Fax: (212) 207-3452 $250,000.00



$25,027.94



ENABLE GROWTH PARTNERS LP
One Ferry Building, Suite 255
San Francisco, CA 94111
Fax: (415) 677-1580 $637,500.00


$78,571.18


ENABLE OPPORTUNITY PARTNERS LP
One Ferry Building, Suite 255
San Francisco, CA 94111
Fax: (415) 677-1580 $112,500.00


$13,865.52


TOTAL   $414,184.29

9

--------------------------------------------------------------------------------